Citation Nr: 1640406	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  15-31 465 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an effective date prior to May 25, 2007 for the grant of service connection for osteoarthritis and degenerative disc disease status post microdiskectomy of the lumbar spine (hereinafter "low back disability"). 

2.  Entitlement to an effective date prior to May 6, 2014 for the grant of service connection for radiculopathy of the lower extremities.

[The issues of entitlement to service connection for a skin disability, service connection for bilateral hearing loss, service connection for general arthritis involving multiple joints, an increased evaluation in excess of 10 percent for shin splints of right lower extremity, an increased evaluation of 10 percent for shin splints of left lower extremity, and a total rating based on individual unemployability due to service-connected disability (TDIU) are addressed in a separate Board decision under a different docket number.]



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1985 to April 1988 with additional membership in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the October 2014 VA rating decision, the RO granted service connection for low back disability.  While the Veteran expressed disagreement for a higher initial rating and earlier effective date in March 2015, he expressly stated in the September 2015 VA Form 9 that he is only appealing the issue for an earlier effective date.  As a result, the issue of entitlement to an initial rating in excess of 40 percent for low back disability is not currently before the Board for appellate review.  See 38 C.F.R. § 20.200 (2015).

In the July 2015 VA rating decision, the RO granted service connection for radiculopathy of the lower extremities.  While the Veteran expressed disagreement for higher initial ratings and earlier effective date in August 2015, he expressly stated in the September 2015 VA Form 9 that he is only appealing the issue for an earlier effective date.  As a result, the issues of entitlement to initial ratings in excess of 20 percent for radiculopathy of the lower extremities are not currently before the Board for appellate review.  Id.

In May 2016, the Veteran testified at a video conference hearing before the undersigned.  During the hearing, the Veteran submitted additional evidence and waived initial Agency of Original Jurisdiction (AOJ) review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's initial claim of entitlement to service connection for back condition was received in May 2001.  The issue of entitlement to service connection for back pain was denied in an August 2001 VA rating decision.  Approximately six years later, on May 25, 2007, the Veteran filed an informal claim on a VA Form 21-4138 to reopen the issue of service connection for back condition.  During the course of the appeal, the issue of service connection for low back disability was granted in the October 2014 rating decision.

Pursuant to the issue on appeal of entitlement to an effective date prior to May 25, 2007 for the grant of service connection for low back disability, the Veteran and his representative have asserted clear and unmistakable error (CUE) in the August 2001 VA rating decision.  Specifically in November 2014, the Veteran asserted there was CUE in the August 2001 VA rating decision because the RO stated "review of [his] military medical records did not [show] any injuries or complaints as it pertains to [his] back, . . . [but he] do[es] have injuries and complaints as it pertains to [his] back in [his] service medical records."  As of this date, the AOJ has yet to address this contention of CUE; therefore, a remand is warranted to allow them to do so.

Next, to the extent that the Veteran's claim to reopen service connection for low back disability can be said to have encompassed the claim for secondary radicular symptoms of the lower extremities, the claim for entitlement to an effective date prior to May 6, 2014 for the grant of service connection for radiculopathy of the lower extremities is inextricably intertwined with the claim for entitlement to an effective date prior to May 6, 2014 for the grant of service connection for radiculopathy of the lower extremities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of this issue must be deferred until after completion of the action requested below.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should determine whether the August 2001 VA rating decision contains CUE for the denial of service connection for back pain.  Thereafter, the Veteran and his representative should be provided written notice of the determination and of the Veteran's right of appeal, as appropriate.

2.  Thereafter, the remaining issues on appeal should be readjudicated by the AOJ.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




